DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This Corrected Notice of Allowance is being issued to correct an informality issue in the current claim 11.

Response to Amendment
The amendment of 07 December 2020, the Examiner’s amendment of 31 December 2020, and the amendment of 18 February 2021 have all been entered.
The amendments to claims 1, 15, and 22 have overcome the rejection of claims 1-4, 6-8, 10-11, 13-17, 19, and 22 under 35 U.S.C. 103 over Lin et al. (US 2006/0251923 A1) (hereafter “Lin”) in view of Kwong ‘737 (US 2009/0108737 A1) (hereafter “Kwong ‘737”), Bae et al. (“Heteroleptic tris-cyclometalated iridium(III) complexes supported by an o-carboranyl-pyridine ligand” Dalton Transactions, 2013, vol. 42, pp. 8549-8552.) and Shang et al. (“A theoretical study on the injection, transport, absorption and phosphorescence properties of heteroleptic iridium(III) complexes with different ancillary ligands”, Photochem. Photobiol. Sci., 2014, vol. 13, 574) and as evidenced by Walters et al. (US 2009/0115322 A1) (hereafter “Walters”) set forth in the last Office action as well as the rejection of claim 20 under 35 U.S.C. 103 

Response to Arguments
Applicant’s arguments, see the 2nd and 3rd paragraphs of p. 38 of the reply filed 07 December 2020, with respect to the rejection of claims 1-4, 6-8, 10-11, 13-17, 19, and 22 under 35 U.S.C. 103 over Lin et al. (US 2006/0251923 A1) (hereafter “Lin”) in view of Kwong ‘737 (US 2009/0108737 A1) (hereafter “Kwong ‘737”), Bae et al. (“Heteroleptic tris-cyclometalated iridium(III) complexes supported by an o-carboranyl-pyridine ligand” Dalton Transactions, 2013, vol. 42, pp. 8549-8552.) and Shang et al. (“A theoretical study on the injection, transport, absorption and phosphorescence properties of heteroleptic iridium(III) complexes with different ancillary ligands”, Photochem. Photobiol. Sci., 2014, vol. 13, 574) and as evidenced by Walters et al. (US 2009/0115322 A1) (hereafter “Walters”) set forth in the last Office action as well as the rejection of claim 20 under 35 U.S.C. 103 over Lin et al. (US 2006/0251923 A1) (hereafter “Lin”) in view of Kwong ‘737 (US 2009/0108737 A1) (hereafter “Kwong ‘737”), Bae et al. (“Heteroleptic tris-cyclometalated iridium(III) complexes supported by an o-

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alison Slaughter on 25 February 2021.
The application has been amended as follows: 

Regarding claim 11, please insert a comma between the ligands LA43 and LA44 of claim 11.

Allowable Subject Matter
Claims 1-3, 10-11, 13-17, 19, and 22-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
As outlined in the last Office action, the closest prior art is Bae et al.. 
Bae et al. does not teach modifying ligands other than 2-phenylpyridine to comprise a carborane structure. Furthermore, the prior art does not teach modifying ligands comprising carbene bonds to the metal center to comprise a carborane structure that is also bonded to the metal center. While Tsai et al. (US 2005/0258742 A1) has previously been relied upon to teach modifying the pyridine rings of each of the ligands of Bae to be imidazole rings with a carbene bond to the metal center of the metal complex, the resultant structure of the modification does not meet the current claim limitations. Any modification to the metal complex of Bae that would provide a ring having a carbene bond to the metal center on the ligand comprising the carborane structure would also be obvious to make to the pyridine ring of the 2-phenylpyridine ligands of the metal complex. The resultant structure would not meet the conditions of condition (i) of the current claims 1, 15, and 22. The only structure comprising a carbene bond to the metal center that meets condition (i) of the current claims is shown below, but this structure for LB would not be possible based on the above modification, because of the phenyl ring bridging the five-membered ring and the six-membered rings that are bonded to the metal center.

    PNG
    media_image1.png
    517
    508
    media_image1.png
    Greyscale

Additionally, Bae et al. does not teach any ligands comprising carborane groups with other than 10 boron atoms or in which a boron atom binds to either the metal center or the pyridine ring of the pyridine-carborane ligand. Furthermore, the prior art does not teach modifying the ligands taught by Bae to comprise such carborane structures.
In sum, claims 1-3, 10-11, 13-17, 19, and 22-30 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786